Per Curiam:
The case is one involving the validity of an ordinance of the City and County of Denver, prohibiting therein the issuance of trading stamps, profit-sharing coupons and gifts of like or kindred character, in connection with the advertisement and sale of goods. The question has been absolutely, definitely and conclusively settled, in all of its phases, by the decision of this court in Denver v. Frueauff, 39 Colo. 20, 88 Pac. 389, 7 L. R. A. (N. S.) 1131, 12 Ann. Cas. 521. That opinion has stood as the law on this subject for this jurisdiction for upwards of fourteen years, and no attempt has meanwhile been made by legislation to amend or set aside the laws of our state under which such transactions were by this court upheld and approved. We adhere to that decision.

Judgment Affirmed.